DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 7-11, 19-34, and 38-40 are pending in the current application.
Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 7-10, 19-33, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childs (US 2004/0203149) in view of DiLeo (US 2005/0211615), as evidenced by Lin (US 2011/0068002).
With regard to Claims 7, 38, 39, and 40, Childs discloses a composite material that comprises a support member that has a plurality of pores extending through the support member, and located in the pores of the support member, and filling the pores of the support member, a macroporous cross-linked gel (Abstract). Childs discloses a method comprising the step of contacting at a first flow rate a first fluid comprising a substance with a composite material ([0066], [0067], the composite material may be used as a separating medium by the presence of reactive functional groups in the macroporous gel such that when a liquid containing the particular molecule or ion is passed through the composite material (contacting at a first flow rate a first fluid comprising a substance with a composite material) the ligand or specific binding site interacts with the molecule or ion enough to adsorb it). Childs discloses adsorbing or absorbing a portion of the substance onto the composite material ([0067]).
Childs discloses wherein the composite material comprises a support member, comprising a plurality of pores extending through the support member, and a cross-
In the embodiments where the macroporous gel bears a charge, the combination of macropore surface charge and of controlled macropore size produces a composite material that has high ion-exchange and binding capacities, and can be used for the recovery of proteins and other related molecules ([0118]). 
If the gel is a neutral hydrogel or a charged hydrogel for which water is the swelling medium, the resulting supported macroporous gel is normally quite hydrophilic. Examples of suitable hydrophilic hydrogels include cross-linked gels of copolymers of acrylamido-2-methyl-1-propanesulfonic acid (AMPS) with acrylamide (AAM) ([0076]). 
While Childs does not explicitly state that AMPS comprises a cation exchange functionality, this property of AMPS is known from at least Lin ([0037], [0051]).
In some embodiments, the various stimuli response systems can be combined to offer gels that respond to more than one stimulus ([0099]). An example of such a combined system can be prepared by combining a charged polymer with a hydrophobic monomer ([0099]) (a second monomer comprises hydrophobic functionality).
The macroporous gel resulting from such a combination will display responses to changes in salt concentration (when strong acids (i.e., AMPS) are used), changes in solution pH (when weak acids or bases are used), and changes in temperature (when hydrophobic monomers are used) ([0092], [0095], [0099]).
Variations in salt concentration will control changes in pore-size in macroporous gels that comprise weak and strong acids and bases ([0091]-[0092]). When a liquid containing the particular molecule or ion is passed through the composite material, the 
Furthermore, variations in pH or temperature evoke a strong response from the appropriate macroporous gels, while changes in salt concentrations and light intensity evoke a slightly smaller response ([0102]). Therefore, Childs provides motivation for one of ordinary skill in the art to combine a hydrophobic monomer and charged monomer in a macroporous gel in order to take advantage of stronger responses and higher binding activity associated with temperature changes when using a hydrophobic monomer, while offering a gel that responds to more than one stimulus.
Childs discloses that macroporous gels that comprise hydrophobic monomers may include monomers such as N-tert-butyl-acrylamide ([0095]). While Childs is silent to N-tert-butyl-acrylamide being used as a second monomer comprising hydrophobic functionality in a cross-linked gel comprising a polymer derived from AMPS (Claims 7, 38, 39, and 40), it would have been obvious to one of ordinary skill at the time the invention was made to include N-tert-butyl-acrylamide as a second monomer comprising hydrophobic functionality, since Childs discloses that (1) various stimuli response systems can be combined to offer gels that respond to more than one stimulus, such as by combining a charged polymer with a hydrophobic monomer, (2) since the macroporous gel resulting from such a combination will display responses to changes in salt concentration (when strong acids (i.e., AMPS) are used) and changes in temperature (when hydrophobic monomers are used), and (3) variations in pH or 
Childs notes that monomers that can impart hydrophilicity to a hydrogel include acrylamide, isopropylacrylamide and vinylpyrrolidone ([0076]). Childs notes that hydrophilic composite materials are preferred as they provide better flow characteristics and impart anti-fouling tendencies to the membranes ([0076]).
However, modified Childs is silent to the third monomer being diacetone acrylamide (Claims 7, 38, 39, and 40).
DiLeo discloses a porous substrate capable of adsorptive filtration which is useful as a chromatography media for the selective filtration of desired species including biomolecules such as proteins and DNA fragments (Abstract). DiLeo discloses that the porous substrate material has a porous hydrogel layer ([0018]). DiLeo discloses that hydrophilic monomers for the hydrogel layer include acrylamide monomers, N-vinyl-pyrrolidones, and diacetone acrylamide ([0079]).
DiLeo establishes equivalency of N-vinyl-pyrrolidones and diacetone acrylamide for use as a hydrophilic monomer in a hydrogel. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the third monomer to be diacetone acrylamide, as taught by DiLeo, to provide better flow characteristics and impart anti-fouling tendencies. 
With regard to Claim 8
With regard to Claim 9, Childs discloses wherein the substance is a biological molecule or biological ion ([0067], [0119]).
With regard to Claim 10, Childs discloses wherein the biological molecule or biological ion is selected from the group consisting of albumins, lysozyme, viruses, cells, gamma-globulins of human and animal origins, immunoglobins of human and animal origins, proteins of recombinant and natural origins, polypeptides of synthetic and natural origins, interleukin-2 and its receptor, enzymes, monoclonal antibodies, trypsin and its inhibitor, cytochrome C, myoglobin, myoglobulin, alpha-chymotrypsinogen, recombinant human interleukin, recombinant fusion protein, nucleic acid derived products, DNA of synthetic and natural origins, and RNA of synthetic and natural origins ([0119]).
With regard to Claim 19, Childs discloses wherein the composite material is a membrane ([0025], porous support member can be in the form of a membrane).
With regard to Claim 20, Childs discloses wherein the fluid flow path of the first fluid is substantially through the macropores of the composite material ([0024]).
With regard to Claims 21 and 22, Childs discloses wherein the first fluid is a buffer (Claim 21) and wherein the pH of the first fluid is about 5.5 or about 8 (Claim 22) ([0160], in the case of protein separation experiments with a positively charged composite material (e.g., AMPS of Claim 7), the experiments were performed using a Tris-buffer solution with pH of 7.8 (Claim 21: buffer; Claim 22: pH of about 8).
With regard to Claims 23 and 24, modified Childs is silent to wherein the first fluid comprises a salt (Claim 23), wherein the salt is selected from the group consisting of glycine-HCl, NaCl, and NH4Cl (Claim 24).

In some embodiments, the various stimuli response systems can be combined to offer gels that respond to more than one stimulus ([0099]). An example of such a combined system can be prepared by combining a charged polymer with a hydrophobic monomer ([0099]) (a second monomer comprises hydrophobic functionality).
The macroporous gel resulting from such a combination will display responses to changes in salt concentration (when strong acids (i.e., AMPS in Claim 7) are used), changes in solution pH (when weak acids or bases are used), and changes in temperature (when hydrophobic monomers are used) ([0092], [0095], [0099]).
Variations in salt concentration will control changes in pore-size in macroporous gels that comprise weak and strong acids and bases ([0091]-[0092]). When a liquid containing the particular molecule or ion is passed through the composite material, the ligand or specific charged binding site interacts with the molecule or ion enough to adsorb it ([0067]). It is possible to subsequently desorb the captured molecule or ion when the environment around the composite material is subsequently altered (i.e., varying the salt concentration to change the pore-size) ([0067]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for wherein the first fluid comprises a salt (Claim 23), wherein the salt is selected from the group consisting of glycine-HCl, NaCl, and NH4Cl (Claim 24
With regard to Claim 25, Childs discloses wherein the concentration of the substance in the first fluid is about 0.2 mg/mL to about 10 mg/mL ([0160], in the case of protein separation experiments with a positively charged composite material (e.g., AMPS of Claim 7), the experiment may be performed with 0.4 to 0.5 mg/mL bovine serum albumin (BSA).
With regard to Claim 26, modified Childs is silent to wherein the first flow rate is up to about 50 bed volumes/min.
Childs discloses that in the case of protein separation experiments with a positively charged composite material (e.g., AMPS of Claim 7), the experiment may be performed at a flow rate between 1 and 5 ml/min ([0160]). Furthermore, Childs discloses several examples in which the volume of the membrane was between 0.467 ml and 0.501 ml ([0037], [0045]-[0047]). Therefore, Childs suggests a first flow rate of about 2 -10 bed volumes/min (1 mL/min / 0.501 mL/bed volume = 1.99 BV/min).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for wherein the first flow rate in the method of modified Childs is up to about 50 bed volumes/min, in order to effect protein adsorption and desorption from the composite material of modified Childs.
With regard to Claim 27
With regard to Claims 28, 29, and 30, Childs discloses wherein the fluid flow path of the second fluid is substantially through the macropores of the composite material (Claim 28), wherein the second fluid is a buffer (Claim 29), wherein the second fluid comprises a salt (Claim 30) ([0024], [0160], all liquid that passes through the composite material must pass through the macroporous gel which fills the pores of the support; BSA was desorbed from the respective membranes using 5 cm head pressure or a controlled pressure of compressed nitrogen of TRIS-buffer solution containing 1 M NaCl (wherein the second fluid is a buffer and comprises a salt).
With regard to Claims 31, 32, and 33, Childs discloses all the limitations in the claims as set forth above. Childs discloses contacting at a second flow rate a second fluid with the substance adsorbed or absorbed onto the composite material, thereby releasing a first portion of the substance from the composite material, wherein the second fluid is a buffer, wherein the second fluid comprises a salt ([0160], see Claims 27, 29, and 30). However, Childs is silent to contacting at a third flow rate a third fluid with the substance adsorbed or absorbed onto the composite material, thereby releasing a second portion of the substance from the composite material, wherein the third fluid is a buffer, wherein the third fluid comprises a salt.
Nevertheless, dividing the elution step of [0160] into two steps would yield nothing more than predictable results of eluting BSA with TRIS-buffer solution comprising 1 M NaCl or eluting lysozyme with MES-buffer solution comprising 1 M NaCl.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to contact at a third flow rate a third fluid with the substance Claim 31), wherein the third fluid is a buffer (Claim 32), wherein the third fluid comprises a salt (Claim 33), since dividing the elution step of [0160] into two steps would yield nothing more than predictable results of eluting BSA with TRIS-buffer solution comprising 1 M NaCl.


















Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childs (US 2004/0203149) in view of DiLeo (US 2005/0211615), as evidenced by Lin (US 2011/0068002), as applied to the claims above, and in further view of Liu (“Recovery and purification process development for monoclonal antibody production”).
With regard to Claim 11, Childs discloses all the limitations in the claims as set forth above. Childs discloses that composite materials of the invention are suitable for the separation of biomolecules such as monoclonal antibodies ([0119]). However, Childs is silent to wherein the first fluid is a clarified cell culture supernatant.
Liu discloses purification methods for monoclonal antibody production. Liu discloses that a procedure for purifying antibodies includes passage of clarified cell culture supernatant containing antibodies over a chromatography matrix under which conditions the antibodies bind and unwanted components such as host cell proteins and cell culture media components flow through the matrix; the binding interaction between the antibodies and chromatography matrix is reversible (P484/C2/Affinity chromatography).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for wherein the first fluid of Childs is a clarified cell culture .
Claims 7 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childs (US 2004/0203149) in view of Woonton (US 2012/0052550) and Wickert (US 2010/0311850), as evidenced by Lin (US 2011/0068002).
With regard to Claims 7 and 34, Childs discloses a composite material that comprises a support member that has a plurality of pores extending through the support member, and located in the pores of the support member, and filling the pores of the support member, a macroporous cross-linked gel (Abstract). Childs discloses a method comprising the step of contacting at a first flow rate a first fluid comprising a substance with a composite material ([0066], [0067], the composite material may be used as a separating medium by the presence of reactive functional groups in the macroporous gel such that when a liquid containing the particular molecule or ion is passed through the composite material (contacting at a first flow rate a first fluid comprising a substance with a composite material) the ligand or specific binding site interacts with the molecule or ion enough to adsorb it). Childs disclose adsorbing or absorbing a portion of the substance onto the composite material ([0067]).
Childs discloses wherein the composite material comprises a support member, comprising a plurality of pores extending through the support member, and a cross-linked gel, wherein the cross-linked gel is located in the pores of the support member (Abstract).
In the embodiments where the macroporous gel bears a charge, the combination of macropore surface charge and of controlled macropore size produces a composite 
If the gel is a neutral hydrogel or a charged hydrogel for which water is the swelling medium, the resulting supported macroporous gel is normally quite hydrophilic. Examples of suitable hydrophilic hydrogels include cross-linked gels of copolymers of acrylamido-2-methyl-1-propanesulfonic acid (AMPS) with acrylamide (AAM) ([0076]). 
While Childs does not explicitly state that AMPS comprises a cation exchange functionality, this property of AMPS is known from at least Lin ([0037], [0051]).
In some embodiments, the various stimuli response systems can be combined to offer gels that respond to more than one stimulus ([0099]). An example of such a combined system can be prepared by combining a charged polymer with a hydrophobic monomer ([0099]) (a second monomer comprises hydrophobic functionality).
The macroporous gel resulting from such a combination will display responses to changes in salt concentration (when strong acids (i.e., AMPS) are used), changes in solution pH (when weak acids or bases are used), and changes in temperature (when hydrophobic monomers are used) ([0092], [0095], [0099]).
Variations in salt concentration will control changes in pore-size in macroporous gels that comprise weak and strong acids and bases ([0091]-[0092]). When a liquid containing the particular molecule or ion is passed through the composite material, the ligand or specific charged binding site interacts with the molecule or ion enough to adsorb it ([0067]). It is possible to subsequently desorb the captured molecule or ion when the environment around the composite material is subsequently altered (i.e., varying the salt concentration to change the pore-size) ([0067]).

Childs discloses that macroporous gels that comprise hydrophobic monomers may include monomers such as N-tert-butyl-acrylamide ([0095]). It would have been obvious to one of ordinary skill at the time the invention was made to include N-tert-butyl-acrylamide as a second monomer comprising hydrophobic functionality, since Childs discloses that (1) various stimuli response systems can be combined to offer gels that respond to more than one stimulus, such as by combining a charged polymer with a hydrophobic monomer, (2) since the macroporous gel resulting from such a combination will display responses to changes in salt concentration (when strong acids (i.e., AMPS) are used) and changes in temperature (when hydrophobic monomers are used), and (3) variations in pH or temperature evoke a strong response whereas changes in salt concentrations evoke a slightly smaller response, suggesting higher binding activity associated with temperature changes.
However, modified Childs is silent to the second monomer being N-phenylacrylamide (Claims 7 and 34).
Woonton disclose a method for isolating proteins from a solution containing the proteins (Abstract). The present invention also relates to cross-linked hydroxylic 
Therefore, one of ordinary skill in the art would be motivated to select N-phenylacrylamide over the hydrophobic monomer examples including N-tert-butyl acrylamide provided in Childs since temperature responsive ion exchange materials in which N-phenylacrylamide has been incorporated show improved temperature sensitivity and retention capacity.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use N-phenylacrylamide as the second monomer of the composite material of modified Childs (Claims 7 and 34), as taught by Woonton, since N-phenylacrylamide is a hydrophobic monomer that may be employed as a co-monomer to manufacture temperature responsive ion exchange materials with improved temperature sensitivity and retention capacity.
Childs discloses that polymerizable monomers that have biological affinity to a target biomolecule may include a vinyl or acryl group with at least one reactive functional group ([0067], [0068]). Childs discloses that the reactive functional group may be a hydroxyl group ([0073]). However, modified Childs is silent to the third monomer being [tris(hydroxymethyl)methyl] acrylamide (Claims 7 and 34).
Wickert discloses porous polymeric resins which have reactive groups selected from an acidic group or a salt thereof (Abstract). These polymeric resins may be used 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the third monomer of modified Childs to be [tris(hydroxymethyl)methyl] acrylamide (Claims 7 and 34), as taught by Wickert, to offer a hydrogel with a hydroxy reactive group that can react directly with a target compound in addition to the charged and hydrophobic functionalities of modified Childs.
Response to Arguments




















Applicant’s arguments submitted 26 August 2021 have been fully considered. 
Applicant argues on Pages 8-10 of the Remarks that the 103 rejection of Claim 7 over Childs in view of DiLeo, as evidenced by Lin is not obvious since Woonton teaches the modification would destroy the gel’s stimuli response characteristics. Applicant points to [0052] of Woonton as showing that hydrophilic and hydrophobic monomers have opposite effects on a responsive gel’s critical temperature. Applicant argues that a person would expect that further adding a hydrophilic monomer to a hydrophobic monomer would result in weaker responses and lower binding activity associated with temperature changes. Applicant argues that, consistent with Woonton’s teaching, 
In response, first, the Examiner notes that Woonton is not used as part of the rejection of Claim 7 in combination with DiLeo. 
Second, the Examiner respectfully disagrees that Woonton teaches adding a hydrophilic monomer to a hydrophobic monomer would destroy the gel’s stimuli response characteristics. For example, Woonton discloses the preparation of a cross-linked polymer matrix by radical polymerization of N-isopropylacrylamide (hydrophilic), acrylic acid, and tert-butylacrylamide (hydrophobic) ([0137]). Woonton further generally discloses embodiments in which a hydrophilic monomer, a hydrophobic monomer, and acrylic acid are copolymerized ([0132]). 
Finally, the rejection of Claim 7 in view of Childs and DiLeo is not further adding a hydrophilic monomer as Applicant argues. Rather, the rejection is substituting diacetone acrylamide for N-vinyl-pyrrolidone for use as a hydrophilic monomer in a hydrogel, since Childs notes that hydrophilic composite materials are preferred as they provide better flow characteristics and impart anti-fouling tendencies to the membranes.  
Applicant argues on Pages 10-12 that Childs does not teach or suggest the use of the claimed three-monomer combination. Applicant argues that Childs does not disclose the use of the some of the monomers recited in the pending claims for the second and third monomer. Applicant argues that DiLeo is silent to the use of some of the monomers specified in the claims for selection as the third monomer. Applicant argues that DiLeo does not teach or suggest the use of diacetone acrylamide with AMPS for the claimed hydrophobic monomers. Applicant argues that DiLeo describes 
In response, Claim 7 requires the selection of only one monomer for the selection of each of the second monomer and third monomer. As a result, it is not necessary for Childs or DiLeo to teach each and every monomer listed for the second and third monomers.   
Furthermore, while diacetone acrylamide does not carry a charge, it is a hydrophilic monomer (DiLeo, [0079]) that can be used to make a charged hydrogel more hydrophilic, for the reasons set forth in Childs ([0076]).
Applicant’s arguments regarding Claim 11 (Second Rejection) on Pages 12-13 are addressed above.
With regard to the rejection Claims 7 and 34 in view of Childs, Woonton, and Wickert, Applicant argues on Pages 13-15 that Wickert does not teach or suggest N-[tris(hydroxymethyl)methyl] acrylamide in a filtration method. Applicant argues that Wickert does not teach using a hydroxyl reactive group in a polymer as a feature of a completed filtration system. Applicant argues that Wickert refers to functionalizing the hydroxyl reactive group before a filtration system is used in order to attach a protein or biomolecule as an affinity ligand that can then interact with a complementary biomolecule. Applicant argues that Wickert’s filtration methods at most involve modified N-[tris(hydroxymethyl)methyl] acrylamide, which no longer contains hydroxyl groups when interacting with a complementary biomolecule.
react directly with the target compound or can be reacted with a modifying agent to provide a different type of functional group for interaction with the target compound”. Wickert discloses that suitable hydroxyl-containing monomers include N-[tris(hydroxymethyl)methyl] acrylamide, among other monomers ([0076]). Therefore, Applicant’s insistence that Wickert only discloses N-[tris(hydroxymethyl)methyl] acrylamide for use as part of an affinity ligand is not persuasive.
Applicant argues that Wickert provides no reason to add a hydrophilic monomer, such as N-[tris(hydroxymethyl)methyl] acrylamide, to a hydrophobic monomer. Applicant argues that for the reasons discussed above, a person of ordinary skill in the art would expect that N-[tris(hydroxymethyl)methyl] acrylamide would attenuate the temperature response effects of a hydrophobic monomer.
In response, as above, the Examiner respectfully disagrees that Woonton teaches adding a hydrophilic monomer to a hydrophobic monomer would destroy the gel’s stimuli response characteristics. For example, Woonton discloses the preparation of a cross-linked polymer matrix by radical polymerization of N-isopropylacrylamide (hydrophilic), acrylic acid, and tert-butylacrylamide (hydrophobic) ([0137]). Woonton further generally discloses embodiments in which a hydrophilic monomer, a hydrophobic monomer, and acrylic acid are copolymerized ([0132]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777